Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dolsak US 2012/0025812.

Regarding claim 1, Dolsak teaches an angle detector including a rotary body rotating around a rotary axis, a scale with multiple graduations along a circumference of the rotary body in a rotating direction, and at least two sensors disposed along the circumference, the angle detector detecting an angle change amount of the rotary body in rotation (an rotary encoder of Fig. 7 includes a magnetic actuator 76 configured to rotate with the rotary axis of a machine, N sensors are placed along a scale comprising repeating pattern of scale markings to detect an angle; see [0010], [0011], [0018], [0063], ), wherein: 
each of the at least two sensors outputs a signal in accordance with the angle change amount based on the multiple graduations (the output signals are proportional to the angle and the period of the magnetic field variation; see [0063]-[0078]; see Fig. 7-14); 
the output signal contains a fundamental wave component where one graduation of the multiple graduations is set as a first order of one cycle, and a harmonic component where two or more integer multiples of the fundamental wave component is set as an order, and the angular change amount calculated from the output signal contains at least one angle error component having an order component of an integer multiple of the one graduation set as the first order of the one cycle owing to the harmonic component (measurements are provided over a period and includes a first harmonic and a harmonic component including a 3rd harmonic with a frequency three times the first harmonic and wherein the third harmonic would be equivalent to an angle error component equivalent to that recited in the claim; see [0069]; see Fig. 11); and 
the number of the at least two sensors is determined based on the number of the graduations of the scale, and the order component of the at least one angle error component (the number of sensors is determined by the number of periods of the magnetic field variations and the order of harmonics; see [0071]-[0073]).

Regarding claim 2, Dolsak teaches wherein the at least one angle error component corresponds to multiple angle error components, and the number of the at least two sensors is determined based on the number of the graduations of the scale, and each of the order components of the multiple angle error components (the number of sensors is determined by the number of periods of the magnetic field variations and the order of harmonics; see [0071]-[0073]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolsak US 2012/0025812.

Regarding claim 9, Dolsak fails to teach wherein the at least one angle error component differs with a type of the at least two sensors, however, as best understood by the examiner, the limitations as claimed would be inherent based on the disclosure in [0011] and [0049] of the pending application as optical and magnetic sensors have different characteristics of distortion. Since Dolsak teaches in para. [0107] that the invention may be used with magnetic, optical, or capacitive encoders, the different types of encoders would result in the different angle error components as claimed. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolsak US 2012/0025812 in view of Kanamori US 2012/0151987.

Regarding claim 10, Dolsak fails to teach wherein self-calibration is performed by obtaining an output signal difference between the output signal from one of the at least two sensors and the output signal from the other sensor.
Kanamori teaches wherein self-calibration is performed by obtaining an output signal difference between the output signal from one of the at least two sensors and the output signal from the other sensor (the eccentricity vector e is estimated based on the angle error due to eccentricity which is the difference between the detection angle of each of the detectors and the reference angle and the reference able may be calibrated by self-calibration; see [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein self-calibration is performed by obtaining an output signal difference between the output signal from one of the at least two sensors and the output signal from the other sensor as taught in Kanamor into Dolsak in order to gain the advantage of a calibration such that an error due to eccentricity is minimized.

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art of record fails to teach or suggest wherein the number of the at least two sensors is determined based on an integer incapable of dividing a product of the number of the graduations of the scale and one or more integer being the order component of the at least one angle error component, in combination with all other limitations of claim 1.

Claims 4-8, definite and enabled by the specification, are objected due to a dependence on objected claim 3. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868